Exhibit 10.11A

FIRST PACTRUST BANCORP, INC.

18500 VON KARMAN AVENUE, SUITE 1100

IRVINE, CALIFORNIA 92612

September 13, 2012

Marangal Domingo

Executive Vice President and Chief Financial Officer

First PacTrust Bancorp, Inc. and Pacific Trust Bank

18500 Von Karman, Suite 1100

Irvine, California 92612

Re:   Incentive Bonus Award Agreement

Dear Marito:

This Incentive Bonus Award Agreement (this “Agreement”) supplements and amends
that certain employment agreement dated as of May 6, 2011 (your “Employment
Agreement”) between and among you, First PacTrust Bancorp, Inc. (the
“Corporation”), and Pacific Trust Bank (together with the Corporation, the
“Company”). Capitalized terms not separately defined herein shall have the
meanings ascribed thereto in your Employment Agreement.

As recognition for your valuable services to the Company, upon execution of this
Agreement, the Company is prepared to amend your Employment Agreement as
follows:

 

  •  

Commencing effective as of the pay period beginning August 12, 2012, your
annualized base salary during the term of your employment with the Company shall
be increased by $50,000 (the “Bonus Increase”) from $275,000 to $325,000 per
annum; and

 

  •  

Notwithstanding the foregoing increase to your base salary described above, you
hereby acknowledge and agree that there shall be no corresponding increase as a
result and to the extent of the Bonus Increase to any severance benefits stated
in your Employment Agreement which are calculated with reference to base salary;
provided, however, that the Bonus Increase shall be included for purposes of
calculating your severance benefits under the Employment Agreement in the event
of a termination of your employment without Cause, or for Good Reason, under
Section 10(b) of your Employment Agreement, but only if such termination occurs
within twelve months following a change of control of the Corporation. As used
herein, the term “change in control” means the occurrence of any of the
following three events: (i) a transaction in which any third person, including a
“group” as defined in Section 13(d)(3) of the Securities Exchange Act of 1934,
as amended, shall become the beneficial owner of shares of the Corporation with
respect to which 25% or more of the total number of votes for the election of
the Corporation’s Board of Directors may be cast, (ii) as a result of, or in
connection with, any cash tender offer, merger or other business combination,
sale of assets or contested election, or combination of the foregoing, the
persons who were directors of the Corporation shall cease to constitute a
majority of the Corporation’s Board of Directors, or (iii) the stockholders of
the Corporation shall approve an agreement providing either for a transaction in
which the Corporation will cease to be an independent publicly owned corporation
or for a sale or other disposition of all or substantially all the assets of the
Corporation; provided, further, however, that nothing in this Agreement is
intended, nor shall it be interpreted to require that future discretionary
increases to your annualized base shall be treated in the same fashion as the
Bonus Increase under this Agreement.



--------------------------------------------------------------------------------

Further, in addition to the Bonus Increase, effective upon your execution of
this Agreement, the Company offers you a one-time recognition bonus in the form
of 10,000 shares of restricted stock (“Equity Award”), which shares shall be
fully vested as of the date of grant and shall be subject to customary terms and
conditions applicable to such grants under the First PacTrust Bancorp, Inc.
Omnibus Incentive Plan.

You acknowledge and agree that this Agreement shall be incorporated into your
Employment Agreement and is made in compliance therewith. This Agreement shall
be governed by and construed in accordance with the laws of the State of
California, without giving effect to the principles or rules of conflict of laws
to the extent such principles or rules would require or permit the application
of the laws of another jurisdiction. This Agreement may be executed in any
number of counterparts, any of which may be executed and transmitted by
facsimile or electronically as a .pdf file, and each of which shall be deemed an
original of this agreement, and all of which, when taken together, shall be
deemed to constitute one and the same instrument.

This Agreement supersedes all prior negotiations, discussions and correspondence
and together with the Employment Agreement constitutes the entire agreement
among the parties with respect to the subject matter hereof. Except as expressly
provided in this Agreement, all provisions of your Employment Agreement shall
remain in full force and effect, and the parties shall continue to have all
their rights and remedies under your Employment Agreement; provided, however,
that, to the extent you may assert any claim for damages thereunder based upon
facts and circumstances existing on or before the date hereof, you hereby agree
that any damages that may be alleged to arise in connection with such claim
shall be reduced by the amount of the Equity Award.

In the event of any conflict between the provisions of this Agreement and the
provisions contained in your Employment Agreement (as in effect immediately
prior to the execution hereof), the provisions of this Agreement shall control.
If any clause, phrase, term, provision or portion of this Agreement or the
application thereof to any person or circumstance shall be invalid or
unenforceable under any applicable law, such event shall not affect or render
invalid or unenforceable the remainder of the Agreement and shall not affect the
application of any clause, phrase, term, provision or portion hereof to other
persons or circumstances. Upon a determination that any clause, phrase, term,
provision or portion of this Agreement is invalid, illegal or unenforceable, the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in a mutually
acceptable manner in order that the agreements contemplated hereby be
accomplished as originally contemplated to the greatest extent possible.

 

Page 2 of 3



--------------------------------------------------------------------------------

Please acknowledge your agreement to the terms hereof by signing this Agreement
as provided below and returning your signed copy to the Company. With those
formalities concluded, we want to thank you for your service and contributions
to the Company’s success.

 

FIRST PACTRUST BANCORP, INC.

/s/ Steven Sugarman            September 21, 2012

Steven Sugarman, Chief Executive Officer PACIFIC TRUST BANK

/s/ Steven Sugarman            September 21, 2012

Steven Sugarman, Director

 

Accepted and Agreed:

/s/ Marangal Domingo

Marangal Domingo, Executive Vice President and Chief Financial Officer Date:  

September 18, 2012

 

Page 3 of 3